DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment to the specification filed on 05/25/2021 has been entered.
Status of Claims
Applicant’s cancellation of claims 2 and 19-20 in the reply filed on 05/25/2021  is acknowledged.
Applicant’s amendment of claims 1and 10-13 in the reply filed on 05/25/2021is acknowledged.
Applicant’s addition of new claim 21in the reply filed on 05/25/2021 is acknowledged.
Claims 1, 3-18, and 21 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 1, 3-18, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Ihara et al., US 7,988,401 discloses all limitations of claim 1 except for “the metal conductive portion comprises a first electrode and a second electrode, the first electrode and the second electrode are opposite and are electrically connected to the active layer, a surface of a side, away from the base substrate, of the first electrode, does not include a portion covered by the transparent insulating metal oxide portion, and a surface of a side, away from the base substrate, of the second electrode, does not include a portion covered by the transparent 
In re Claim 10, Ihara et al., US 7,988,401 discloses all limitations of claim 10 except for “the metal conductive portion and the transparent insulating metal oxide portion are formed through processing an identical metal layer.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 11, Ihara et al., US 7,988,401 discloses all limitations of claim 11 except for “the metal conductive portion comprises a first electrode and a second electrode, the first electrode and the second electrode are opposite and are electrically connected to the active layer, respectively, and the forming the cover layer covering the array substrate on the side, away from the base substrate, of the active layer, comprises: forming a metal layer covering the array substrate on the side, away from the base substrate, of the active layer; forming a shielding layer corresponding to a region of the first electrode and a region of the second electrode on a side, away from the active layer, of the metal layer; processing the array substrate to allow a region, which is not covered by the shielding layer, of the metal layer to be converted into a transparent insulating metal oxide; and stripping off the shielding layer.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893